DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp. 10-11, filed 12/09/2021, with respect to the rejections of claims 1-20 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  
	Support for the amendments to the claims is found in paragraphs 54-56 and Fig. 8.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
In claim 1, the recitation of “wherein adjusting the CCPP to use the variant control profile reduces an attemperator fluid flow within the CCPP during operation below a load output threshold for the CCPP and increases the attemperator fluid flow during operation above the load output threshold for the CCPP,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
The same is true for claims 10 and 16.  The remaining claims are allowable due to dependency on one of claims 1, 10, and 16.
The closest prior art was cited in the Office action dated 10/06/2021.  After additional search, the closest prior art teaches the opposite of what is being claimed (US 20140110092, paragraph 12—higher attemperation at lower load and vice versa).  Thus, the combination is considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MICKEY H FRANCE/Examiner, Art Unit 3746